        Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 1 of 13




                         UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 CODY WILLARD,
                                              Case No. 1:21-cv-00159-DCN
                     Plaintiff,
                                              INITIAL REVIEW ORDER BY
 vs.                                          SCREENING JUDGE

 OFFICER RANSOM, SERGEANT
 BONGIOVI, WARDEN
 CHRISTENSEN, et al.,

                     Defendants.


       The Complaint of Plaintiff Cody Willard was conditionally filed by the Clerk of

Court due to his status as a prisoner and pauper. Dkts. 3, 1. A “conditional filing” means

that Plaintiff must obtain authorization from the Court to proceed. After reviewing the

Complaint, the Court has determined that Plaintiff will be permitted to proceed.

                                  REVIEW OF COMPLAINT

   1. Factual Allegations

       On or about October 19, 2020, Defendant Officer Ransom allegedly purposely or

recklessly opened Plaintiff’s cell door and allowed inmate Wilson to enter and stab and

beat Plaintiff. Wilson’s assault on Plaintiff caused three stab wounds, a broken hand, a

neck injury, and continuing psychological and emotional injury.

       Plaintiff asserts federal civil rights and state law negligence claims. He seeks

INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
            Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 2 of 13




monetary damages and injunctive relief.

      2. Standard of Law

          Under modern pleading standards, Federal Rule of Civil Procedure 8 requires a

complaint to “contain sufficient factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The Iqbal/Twombly “facial

plausibility” standard is met when a complaint contains “factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., citing Twombly, 550 U.S. at 556. A plaintiff must provide sufficient factual

allegations to show that there is “more than a sheer possibility that a defendant has acted

unlawfully.” Ibid. “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Ibid.

          In addition, the Prison Litigation Reform Act (PLRA)1 requires the Court to screen

all pro se prisoner and pauper complaints to determine whether they have stated a claim

upon which relief can be granted before such complaints are served on the defendants. 28

U.S.C. §§ 1915 & 1915A. The Court must dismiss any claims that are frivolous or

malicious, that fail to state a claim upon which relief may be granted, or that seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B).

          The Court liberally construes a plaintiff’s pleadings to determine whether the case



1
    Pub. L. No. 104-134, 110 Stat. 1321, as amended, 42 U.S.C. § 1997e, et seq.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
        Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 3 of 13




should be dismissed for lack of a cognizable legal theory or a failure to plead sufficient

facts to support a cognizable legal theory, under the Iqbal/Twombly standard. The critical

inquiry is whether a constitutional claim, however inartfully pleaded, has an arguable legal

and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th Cir. 1989).

       Plaintiff brings claims under 42 U.S.C. § 1983, the civil rights statute. To state a

claim under § 1983, a plaintiff must allege a violation of rights protected by the

Constitution or created by federal statute proximately caused by conduct of a person acting

under color of state law. Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). For

Plaintiff’s purposes, 42 U.S.C. § 1983 is an implementing statute that makes it possible to

bring a cause of action under the amendments of the United States Constitution.

        The Eighth Amendment to the United States Constitution protects prisoners

against cruel and unusual punishment. To state a claim under the Eighth Amendment,

Plaintiff must provide facts showing that he is “incarcerated under conditions posing a

substantial risk of serious harm,” or that he has been deprived of “the minimal civilized

measure of life’s necessities” as a result of Defendants’ actions. Farmer v. Brennan, 511

U.S. 825, 834 (1994) (internal quotation marks omitted).

       Plaintiff must also allege facts showing that Defendants were deliberately

indifferent to his needs. “[D]eliberate indifference entails something more than mere

negligence, [but] is satisfied by something less than acts or omissions for the very purpose

of causing harm or with knowledge that harm will result.” Id. at 835. To exhibit deliberate

indifference, a prison official “must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.”


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 4 of 13




Id. at 837.

       Prison officials who act with deliberate indifference “to the threat of serious harm

or injury” by one prisoner against another are subject to liability under the Eighth

Amendment through § 1983. Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986).

“Having incarcerated persons with demonstrated proclivities for antisocial criminal, and

often violent, conduct, having stripped them of virtually every means of self-protection and

foreclosed their access to outside aid, the government and its officials are not free to let the

state of nature take its course.” Farmer, 511 U.S. at 833 (internal quotation marks, citation,

and alterations omitted). Although even an obvious danger does not result in liability if the

official is not subjectively aware of it, a prison official cannot “escape liability for

deliberate indifference by showing that, while he was aware of an obvious, substantial risk

to inmate safety, he did not know that the complainant was especially likely to be assaulted

by the specific prisoner who eventually committed the assault.” Id. at 843.

   3. Discussion of Federal Claims

       A. Defendant Ransom

       Plaintiff alleges that Defendant Ransom either purposely or recklessly opened

Plaintiff’s cell door at the request of inmate Wilson, which led to the assault and injury of

Plaintiff. He asserts that Defendant Ransom should not have let another inmate into

Plaintiff’s cell because Plaintiff was housed in the protective custody unit for exactly that

purpose—protection from other inmates. Plaintiff has stated sufficient allegations to

proceed against Officer Ransom on Eighth Amendment individual capacity claims.




INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 5 of 13




       B. Defendant Christensen

             i.   Individual Capacity Claims for Monetary Damages

       Defendant Christensen was warden of the Idaho State Correctional Center (ISCC),

where Plaintiff was housed when he was attacked. There are no allegations in the

Complaint showing that the warden knew of or personally participated in the conditions

that led to the attack. Plaintiff’s vague statement that the warden knew that other attacks

had occurred in the protective custody unit is insufficient. Plaintiff cannot proceed against

him in his personal capacity at this time.

       Should Plaintiff discover facts showing that the warden personally participated in

the situation, amounting to a failure to protect Plaintiff from the assault, then Plaintiff may

file a motion to amend his complaint, along with a proposed amended complaint that sets

forth those allegations. The standard of law for stating a claim regarding supervisory

officials was set forth in Starr v. Baca, 652 F.3d 1202 (9th Cir. 2011). A supervisory

defendant may be held liable under § 1983 if there is “a sufficient causal connection

between the supervisor’s wrongful conduct and the constitutional violation.” Id. at 1207.

Allegations sufficient to show a causal connection include: (1) “setting in motion a series

of acts by others”; (2) “knowingly refus[ing] to terminate a series of acts by others, which

[the supervisor] knew or reasonably should have known would cause others to inflict a

constitutional injury”; (3) failing to act or improperly acting in “the training, supervision,

or control of his subordinates”; (4) “acquiesc[ing] in the constitutional deprivation”; or (5)

engaging in “conduct that showed a reckless or callous indifference to the rights of others.”

Id. at 1207-08 (internal quotations and punctuation omitted). Any amended complaint must


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
           Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 6 of 13




contain facts, not simply a restatement of the standard of law, such as Plaintiff’s vague

statement that the warden “has allowed assaults of this nature to happened due to a failure

to train his staff.” Dkt. 3, p. 3.

             ii.      Official Capacity Claims for Injunctive Relief

       Plaintiff also seeks injunctive relief from Warden Christensen. The standard of law

for an injunctive relief request is different from the standard set forth above, because it is

considered a claim against the entity employing the defendant, not the defendant himself.

A plaintiff may name as defendants officials who have direct responsibility in the area in

which the plaintiff seeks injunctive relief. See Rounds v. Or. State Bd. of Higher Educ.,

166 F.3d 1032, 1036 (9th Cir. 1999).

       Prospective relief in a prison conditions lawsuit is limited by statute. The term

“prospective relief” is defined as “all relief other than compensatory monetary damages.”

18 U.S.C. § 3626(g)(7). Particularly, 18 U.S.C. § 3626(a)(1)(A) limits such relief as

follows:

                   Prospective relief in any civil action with respect to prison
                   conditions shall extend no further than necessary to correct the
                   violation of the Federal right of a particular plaintiff or
                   plaintiffs. The court shall not grant or approve any prospective
                   relief unless the court finds that such relief is narrowly drawn,
                   extends no further than necessary to correct the violation of the
                   Federal right, and is the least intrusive means necessary to
                   correct the violation of the Federal right. The court shall give
                   substantial weight to any adverse impact on public safety or the
                   operation of a criminal justice system caused by the relief.

       Plaintiff seeks “an injunction against the IDOC for failure to protect in P.C.” and



INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
         Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 7 of 13




“an injunction which acts to supervise the P.C. Units.” Dkt. 3, pp. 3-4. These are

appropriate requests, and Plaintiff may proceed against Warden Christensen in his official

capacity for injunctive relief only, so long as Plaintiff continues to be housed in the

Warden’s facility.

       C. Defendant Sergeant Bongiovi

       Defendant Bongiovi was the sergeant in charge of Plaintiff’s housing unit at the

time of Plaintiff’s injuries. Plaintiff alleges that he had previous problems with the inmate

who attacked him, and Defendant Bongiovi, the supervisor of the housing unit, failed to

place a safety alert in Plaintiff’s file to keep the two inmates apart, and failed to ensure that

inmates in the protective custody unit were kept safe from other inmates’ attacks.

        Plaintiff may proceed on these allegations against Defendant Bongiovi in his

individual capacity. Plaintiff may proceed on a failure to train theory supervisory theory

only if he obtains other facts during discovery showing that Defendant Bongiovi failed to

train Defendant Ransom in a manner that had a causal connection to the injuries. There is

no respondeat superior liability under § 1983; that is, a supervisor cannot be sued simply

because of his or her status as a supervisor. Plaintiff may also proceed against this

Defendant for appropriate injunctive relief, if Plaintiff continues to be housed in the

protective custody unit.

   4. Discussion of State Law Claims

       Title 28 U.S.C. § 1367 provides that a district court may exercise supplemental

jurisdiction over state claims when they are “so related” to the federal claims “that they

form part of the same case or controversy under Article III of the United States


INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
           Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 8 of 13




Constitution.” In other words, the supplemental jurisdiction power extends to all state and

federal claims ordinarily expected to be tried in one judicial proceeding. United Mine

Workers of Am. v. Gibbs, 383 U.S. 715, 725 (1966).

          To state a claim for negligence, a plaintiff must provide adequate factual allegations

showing the following: “(1) a duty, recognized by law, requiring the defendant to conform

to a certain standard of conduct; (2) a breach of the defendant’s duty; (3) a causal

connection between the defendant’s conduct and the plaintiff’s injury; and (4) actual loss

or damage.” Nelson v. Anderson Lumber Co., 99 P.3d 1092, 1100 (Idaho Ct. App. 2004).

The Court will permit Plaintiff to proceed against Defendant Ransom and Defendant

Bongiovi under a state law negligence theory on the same facts.

          Plaintiff will need to provide sufficient evidence that he complied with the

provisions of the Idaho Tort Claims Act (ITCA), Idaho Code § 6-901, et seq., should

Defendants assert that he did not. Idaho Code § 6-905 requires: “All claims against the

state arising under the provisions of this act and all claims against an employee of the state

for any act or omission of the employee within the course or scope of his employment shall

be presented to and filed with the secretary of state within one hundred eighty (180) days

from the date the claim arose or reasonably should have been discovered, whichever is

later.”

   5. Conclusion

          Plaintiff may proceed against Defendant Ransom and Defendant Bongiovi in their

individual capacities on Eighth Amendment failure to protect and state law negligence

claims. He may proceed against Bongiovi and Defendant Christensen in their official


INITIAL REVIEW ORDER BY SCREENING JUDGE - 8
         Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 9 of 13




capacities on Eighth Amendment injunctive relief claims. This Order does not guarantee

that any of Plaintiff’s claims will be successful; it merely finds that one or more is

colorable, meaning that the claims will not be summarily dismissed at this stage. This Order

is not intended to be a final or a comprehensive analysis of Plaintiff’s claims, but it is only

a determination that one or more of Plaintiff’s claims is plausible and should proceed to

the next stage of litigation.

   6. Request for Appointment of Counsel

       Unlike criminal defendants, prisoners and indigents in civil actions have no

constitutional right to counsel unless their physical liberty is at stake. Lassiter v. Dept. of

Social Services, 452 U.S. 18, 25 (1981). Whether a court appoints counsel for indigent

litigants is within the court’s discretion. Wilborn v. Escalderon, 789 F.2d 1328, 1330-31

(9th Cir. 1986); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991).

       Plaintiff asserts that he has no ability or means to conduct legal research, and that

the case may become too complex for him to pursue pro se. To date, Plaintiff has articulated

his claims sufficiently. Almost no prisoners have legal training or access to broad legal

resources. Plaintiff’s primary task in this case is to bring forward facts supporting the

claims. This Order and any motions for summary judgment contain the elements of the

causes of action. Each element needs factual support. Additional factual support can be

obtained through the disclosure and discovery procedures.

       In an accompanying order, Defendant has been ordered to voluntarily produce to

Plaintiff all relevant information and documents to which they have access. Plaintiff may

draft simple interrogatories or requests for production to be mailed directly to Defendant’s


INITIAL REVIEW ORDER BY SCREENING JUDGE - 9
        Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 10 of 13




counsel for a response from Defendant if Plaintiff believes he needs further information

from Defendant to meet the elements of his case.

       The Court will presently deny the motion for appointment of counsel without

prejudice, but it will consider appointment at a later date if the case appears meritorious

after the Court has had an opportunity to review Defendant’s defenses and the parties’

evidence concerning the facts of the case. Plaintiff should be aware that the federal court

has no authority to require attorneys to represent indigent litigants in civil cases under 28

U.S.C. § 1915(d). Mallard v. U.S. Dist. Court for Southern Dist. of Iowa, 490 U.S. 296,

298 (1989). Rather, when a Court “appoints” an attorney, it can only do so if the attorney

voluntarily accepts the assignment. Id. The Court has no funds to pay for attorney’s fees in

civil matters, such as this one. Therefore, it is often difficult to find attorneys willing to

work on a case without payment. For these reasons, Plaintiff should continue to attempt to

procure his own counsel on a contingency or other basis, if at all possible.

                                          ORDER

       IT IS ORDERED:

1. Plaintiff’s request for appointment of counsel (contained in the Complaint) is DENIED

   without prejudice. When the Court has additional evidence before it regarding the

   claims, it will revisit this request without the need for Plaintiff to file another request.

2. Plaintiff may proceed on the Eighth Amendment claims and state law negligence claims

   against Defendant Ransom in his individual capacity and Defendant Bongiovi in his

   individual and official capacities. Plaintiff may proceed against Defendant Warden

   Christensen in his official capacity for Eighth Amendment injunctive relief claims only.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 10
          Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 11 of 13




    The personal capacity claims against Warden Christensen are dismissed without

    prejudice. If Plaintiff later discovers facts sufficient to support a claim that has been

    dismissed, Plaintiff may move to amend the complaint to assert such claims.1

3. Defendant Officer Ransom, Sergeant Bongiovi, and Warden Christensen shall be

    allowed to waive service of summons by executing, or having counsel execute, the

    Waiver of Service of Summons as provided by Fed. R. Civ. P. 4(d) and returning it to

    the Court within thirty (30) days. If Defendants choose to return the Waiver of Service

    of Summons, the answer or pre-answer motion shall be due in accordance with Rule

    12(a)(1)(A)(ii). Accordingly, the Clerk of Court shall forward a copy of the Complaint

    (Dkt. 3), and a copy of this Order, and a Waiver of Service of Summons to the following

    counsel: Oscar Klaas, Deputy Attorney General for the State of Idaho, Idaho

    Department of Corrections, 1299 North Orchard, Ste. 110, Boise, Idaho 83706.

4. Should any entity determine that the individuals for whom counsel for the entity was

    served with a waiver are not, in fact, its employees or former employees, or that its

    attorney will not be appearing for the entity or for particular former employees, it should

    file a notice within the CM/ECF system, with a copy mailed to Plaintiff, identifying the

    individuals for whom service will not be waived.

5. If Plaintiff receives a notice from Defendant indicating that service will not be waived

    for an entity or for certain individuals, Plaintiff will have an additional 90 days from


1
  Any amended complaint must contain all of Plaintiff’s allegations in a single pleading; the amended complaint will
replace the original Complaint. Therefore, defendants and claims from the original Complaint that are not included in
the amended complaint will no longer be considered part of this case. See Dist. Idaho Loc. Civ. R. 15.1 (“Any
amendment to a pleading, whether filed as a matter of course or upon a motion to amend, must reproduce the entire
pleading as amended. The proposed amended pleading must be submitted at the time of filing a motion to amend.”)


INITIAL REVIEW ORDER BY SCREENING JUDGE - 11
        Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 12 of 13




   the date of such notice to file a notice of physical service addresses of the Defendant,

   or claims against them may be dismissed without prejudice without further notice.

6. The parties must follow the deadlines and guidelines in the Standard Disclosure

   and Discovery Order for Pro Se Prisoner Civil Rights Cases, issued with this

   Order.

7. Any amended pleadings must be submitted, along with a motion to amend, within 150

   days after entry of this Order.

8. Dispositive motions must be filed no later than 300 days after entry of this Order.

9. Each party must ensure that all documents filed with the Court are simultaneously

   served upon the opposing party (through counsel if the party has counsel) by first-class

   mail or via the CM/ECF system, pursuant to Federal Rule of Civil Procedure 5. Each

   party must sign and attach a proper mailing certificate to each document filed with the

   court, showing the manner of service, date of service, address of service, and name of

   person upon whom service was made.

10. The Court will not consider ex parte requests unless a motion may be heard ex parte

   according to the rules and the motion is clearly identified as requesting an ex parte

   order, pursuant to Local Rule of Civil Practice before the United States District Court

   for the District of Idaho 7.2. (“Ex parte” means that a party has provided a document to

   the court, but that the party did not provide a copy of the document to the other party to

   the litigation.)

11. All Court filings requesting relief or requesting that the Court make a ruling or take an

   action of any kind must be in the form of a pleading or motion, with an appropriate


INITIAL REVIEW ORDER BY SCREENING JUDGE - 12
        Case 1:21-cv-00159-CWD Document 8 Filed 08/25/21 Page 13 of 13




   caption designating the name of the pleading or motion, served on all parties to the

   litigation, pursuant to Federal Rule of Civil Procedure 7, 10 and 11, and Local Rules of

   Civil Practice before the United States District Court for the District of Idaho 5.1 and

   7.1. The Court will not consider requests made in the form of letters.

12. No party may have more than three pending motions before the Court at one time, and

   no party may file a motion on a particular subject matter if that party has another motion

   on the same subject matter currently pending before the Court. Motions submitted in

   violation of this Order may be stricken, summarily denied, or returned to the moving

   party unfiled.

13. Plaintiff must notify the Court immediately if Plaintiff’s address changes. Failure to do

   so may be cause for dismissal of this case without further notice.

14. Pursuant to General Order 324, this action is hereby returned to the Clerk of Court for

   random civil case assignment to a presiding judge, on the proportionate basis previously

   determined by the District Judges, having given due consideration to the existing

   caseload.


                                                  DATED: August 25, 2021


                                                  _________________________
                                                  David C. Nye
                                                  Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 13
